DETAILED ACTION
Receipt of Arguments/Remarks filed on December 27 2021 is acknowledged. Claims 2-8, 10-11, 13, 15-22, 24-31, 33, 36-39, 41-43, 45, 48-49, 52-65 and 67-85 were/stand cancelled. Claim 1 was amended. Claims 1, 9, 12, 14, 23, 32, 34-35, 40, 44, 46-47, 50-51 and 66 are pending. Claims 23, 40 and 66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 14 2017. Claims 1, 9, 12, 14, 32, 34-35, 44, 46-47 and 50-51 are directed to the elected invention.
In consideration of the amendment and in reconsideration of the prior office actions and responses thereto, rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 9, 12, 14, 32, 34-35, 44, 46-47 and 50-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McClain et al. (USPGPUB No. 20100015200, cited on PTO Form 1449, referred to in the Office action as McClain ‘200) in view of  ARPS et al. (WO 2009120361, cited on PTO Form 1449), Okubo et al. (WO 2010001932, cited in the Office action mailed on 8/29/17) and Levy (WO 1996020698, cited on PTO Form 1449).
Applicant Claims
	The instant application claims a medical device comprising: a balloon; and a coating on at least a portion of the balloon, the coating including at least one pre-encapsulated particles of a pharmaceutical agent including a particle of a macrolide immunosuppressant in crystalline form; a first solid polymer layer encapsulating the particle; and  a layer of a binding agent encapsulating the first solid polymer layer, wherein the particle is pre-encapsulated prior to inclusion in the coating on the balloon, a second polymer layer partially coating the pre-encapsulated particle the second polymer deposited on the balloon using a compressed gas..
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
McClain ‘200 is directed to a drug delivery medical device.  Taught is a medical device comprising a substrate and a coating on at least a portion of the substrate (claim 1).  Substrate includes a balloon (claim 11).  Release agents are taught (paragraph 0041).  Pharmaceutical agent used in the coating include rapamycin (paragraph 0065).  The drug is at least 50% crystalline (paragraph 0066).  The drug can be crystalline, semi-crystalline or amorphous (paragraph 0254).  Polymers for the coating include PLGA (paragraph 0082, example 12).  Taught is that upon inflation at least about 5% to about 50% and up to at least about 75% of the coating is freed from the surface and deposited at the intervention site (paragraphs 0691-0696). Taught is the use of electrostatic capture to coat a device and coating particles onto the substrate (paragraphs 0264, 0923).   While layers having defined uniform thickness and/or regular 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While McClain ‘200 teaches a coating comprising a crystalline drug, rapamycin, which is a macrolide immunosuppressant on a balloon and suggest that the particles of the active can be encapsulated and the coatings can be applied with an electrostatic capture which utilized compressed gas, McClain ‘200 does not expressly teach pre-encapsulation of the drug.  However, this deficiency is cured by Arps et al. 
Arps et al. is directed to an insertable medical device having microparticulate associated elastic substrates and methods for drug delivery.  Taught is a medical device that comprises an expandable elastic portion, a coating comprising a flexible hydrogel matrix on the expandable elastic portion and microparticulates associated with the balloon (claim 5).  The microparticulates have an average dimension in the range of 0.1 microns (100 nm) to 10 microns (claim 8).  The coating has a thickness in the range of 5 to 100 microns (claim 19).  Suitable microparticulates are formed either partially or entirely of bioactive agent (page 6, 25-26).  In some embodiments the microparticulates include a control release agent such as biodegradable polymers like PLGA.  The polymer can be used to provide additional control over release of the bioactive agent after it has been released from the expanded elastic portion (page 6, 27-31).  Figure 1a-1c shows microparticulates that are fully embedded, partially embedded and marginally embedded (page 9, lines 1-5).  Figures 3-5 show similar configurations. The microparticulate can be formed comprising a bioactive agent core and a release-modulating polymer shell around the core (page 16, lines 29-31, page 27, lines 29-32, page 28, lines 3-13).  Microparticulates include immunosuppressive agent (page 17, line 32).  A spray drying process to coat the microparticulates on the coated layer is taught and form the microparticulates (page 20, lines 20-32).  Also claimed is a device comprising an expandable elastic portion, a coating comprising a biodegradable polymeric matrix on the expandable elastic portion and microparticulates associated with the matrix (claim 15).  Matrix polymers include polylactide, polyglycolide, polylactide-co-glycolide, etc. (claim 16).  Crystalline microparticulates are taught (page 15, lines 3-9).  When immobilized in a coating on the surface of the elastic portion, it is generally desirable to utilize microparticulates having an average diameter that is smaller than the thickness of the coating (page 16, lines 3-8).  The coating can be composed of biodegradable polymeric material that allows immobilization of the 
	While McClain ‘200 suggests multiple coating layers, McClain ‘200 does not teach coating the drug particles with a binding agent.   However, this deficiency is cured by Levy et al. and Okubo et al.
Levy et al. is directed to surface-modified nanoparticle and methods of making and use same.  Surface modifying agent is any chemical or biological compound, which may be a bioactive agent, having the property of altering the surface of nanoparticles.  Surface modifying agents include natural products such as proteins and peptides (pages 13-14).  PLGA particles are exemplified (example 2).  The particles are suitable for catheter based local delivery include balloon angioplasty (page 97) as well as oral administration (page 105).
	Okubo et al. (wherein USPGPUB No. 20110189299 is utilized as an English language equivalent) is directed to pharmaceutical composition containing surface-coated microparticles.  Polycationic polyamino acids that can be utilized is polyarginine 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of McClain ‘200, Arps et al., Okubo et al. and Levy et al. and utilize a polymer, such as PLGA,  to coat the rapamycin prior to inclusion in the coating.  One skilled in the art would have been motivated to coat the drug particles to provide for further controlled release as taught by Arps et al. Since McClain ‘200 suggests encapsulation of the drug there is a reasonable expectation of success.   
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of McClain ‘200, Arps et al., Okubo et al. and Levy et al. and utilize a coating comprising polyarginine over the PLGA drug containing particles.  One of ordinary skill in the art would have been motivated to utilize a polyarginine coating to modify the surface of the PLGA in order to enhance transmucosal adsorption as taught by Okubo et al. One of ordinary skill in the art would have a reasonable expectation of success as both Levy et al. and Okubo et al. suggest polyarginine as a surface modifying agent for PLGA particles and Levy et al. suggest they can be used with balloons.
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of McClain ‘200, Arps et al., Okubo et al. and Levy et al. and utilize a compressed gas coating process.  One skilled in the art would have been motivated to utilize an electrostatic static coating process which utilizes 
Regarding the claimed structure, Arps et al. teaches a bioactive core with a polymer shell, reading on particles of pharmaceutical agent with a first solid polymer layer encapsulating the pharmaceutical agent, use of the binding coating as rendered obvious above would result in particles of pharmaceutical agent with a first solid polymer layer encapsulating the pharmaceutical agent and a layer of binding agent encapsulating the first solid polymer.  McClain ‘200 teaches the use of multiple coating layers wherein at least one layer comprises a polymer and a drug.  As shown in Arps, when multiple coatings are utilized with the particles, the particles can be partially coated with the second layer see for example Figure 3.  Thus, more than one coating layer would result in a second polymer which is partially encapsulating the pre-encapsulated particle. 
Regarding the claimed crystallinity, McClain ‘200 teaches an overlapping range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05.  Since there are only three choices for the form of the active (crystalline, semi-crystalline and amorphous), it would have been readily apparent to one of ordinary skill in the art to select one of these three forms.  Regarding the claimed particle size and thickness, Arps et al. and McClain ‘200 teach suitable amounts.  Furthermore, it is noted that selection of particle size is not a patentable modification in the absence of unobvious results.  In re Rose, 105 USPQ 237 (CCPA 1995).  Based on the teachings of Arps et al., one skilled in the art would have been motivated to manipulate the coating thickness depending on the desired release.  A thicker coating would be expected to produce a slower release than a thinner 
Regarding the claimed release rate, Arps et al. and McClain ‘200 teaches an overlapping amount.  
Response to Arguments
Applicants’ arguments filed December 27 2021 have been fully considered but they are not persuasive. 
Applicants argue that claim 1 has been amended to recite the pre-encapsulated particles are deposited on the balloon and then a second polymer is then applied to the coating over the pre-encapsulated particle to partially coat the pre-encapsulated particle.  It is argued that Arps fails to teach pre-encapsulation of the drug as claimed.  Arps fails to teach the application of a binding agent covered by a polymer layer.  The other cited references do not cure this deficiency.  
Regarding Applicants’ arguments, McClain ‘200 teaches that the coating on the substrate comprises a plurality of layers.  The instant claim language of comprising does not exclude additional layers from being present.  Arps expressly teaches that in some embodiments the microparticulates include a control release agent such as PLGA.  This polymer provides additional control over the release of the bioactive after it has been released.   This reads on the instantly claimed pre-encapsulated particle and provides the motivation for encapsulating the particle.  McClain ‘200 teaches that at least one layer comprises the pharmaceutical agent and the polymer and 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616